 MOTEL 6, INC.473Motel 6,Inc.andCulinary Workers Local 226, Hotel& Restaurant Employees&Bartenders Interna-tionalUnion,AFL-CIO. Cases 31-CA-3459 and31-RC-2278November 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 25, 1973, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record' and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions, as modified herein, of the Adminis-trativeLaw Judge and to adopt his recommendedOrder.2The Administrative Law Judge, relying on theprinciples set forth inN.L.R.B. v. Gissel Packing Co.,Inc.,395 U.S. 575, found that Respondent violatedSection 8(a)(5)of the Act and concluded that abargaining order was warranted on the facts of thiscase.We agree.Immediately after refusing the Union's bargainingrequest,Respondent committeda series of unfairlabor practices clearly designed to undermine itsemployees'organizational efforts.Such conductincluded: (a) unlawful interrogations of employees;(b) creation of the impression of surveillance ofemployee union activity; (c) the impositionagainstemployees of unlawful restrictions on their unionactivity; (d) threats of discharge against employeesiRespondent has requested oral argument This request is hereby deniedas the record,the exceptions,and the briefs adequately present the issuesand positionsof the parties.2Respondent has filed a motion with the Board to reopen the record forthe purpose of receiving evidence,unspecified in the motion,bearing on theissue of whether its employees were coerced into signing authorization cardsfor the Union..As Respondent has made no showing that such evidencecould not have been produced at the hearing already held,the motion ishereby denied.In its exceptions,Respondent asserts,inter aha,that a prounion employeeused coercive tactics to obtain authorization card signatures from fellowemployees.Record evidence on this issue,however, pertained to only onecard signer,employee Charlotte Wolffe, and Respondent stipulated that theUnion had signed authorizations from 37 of the 67 unit employees. Underthese circumstances,we need not,and do not,find it necessary to pass onthe validity of employee Wolffe's card as it could not affect the Union'smajority.3For the 2 weeks immediately prior to the election,Respondent keptforengaging in lawful union activity; (e) thedischarge of a leading union adherent because of hisunion activity; and (f) threats to a substantialnumber of employees that economic reprisals wouldbe taken against them if the Union was successful inthe election .3All, but the last, of the above-noted unfair laborpractices were directed against only two employees.But they were the principal union adherents inRespondent's employ and the effect of actions takenagainst such employees-particularly the outrightdischarge of one of them-is pervasive in its effect asit simultaneously restrains (or eliminates)' the organi-zational activity of those already committed to theUnion, while warning others that dire consequencesmay attach to them if they come to the Union'ssupport. Further, the threats of economic reprisalmade directly against the maids-who constitutedapproximately 28 of the 67 unit employees-can bereasonably expected to have also had a pervasiveeffect as it gave the clear message that the employees?job security would be endangered if they selected aunion to represent them.By the unfair labor practices set forth above, and inthe Administrative Law Judge's Decision, the Res-pondent demonstrated to employees that it wasprepared to oppose the Union by unlawful meansdestructive of their job security and their right toengage in organizational activity. In our opinion, thiscreated a highly coercive atmosphere which tradi-tionalremedies -cannot dissipate to the extentnecessary to insure a fair and truly representativererun election.Accordingly, we conclude that, inorder to protect the statutory rights of the employees,to effectuate the policies of the Act, and to remedytheviolationsof Section S(a)(1), (3), and (5)committed,it is essentialthat a bargaining orderissue.4ORDERPursuant to Section 10(c) of the National Laborposted in its maids'room a notice which indicated that the number of maidsemployed was to be severely reduced and that the number of hours worked,by maids who were retained,was to be increased.The notice was removedwhen the Union lost the election and its provisions wereneverput intoeffectWe agree with the Administrative Law Judge's findings that thisnotice constituted a threat of economic reprisal violative of Sec.8(a)(1) oftheAct and that the unlawful effects thereof were not dissipated byRespondent'soral assurances to its employees.Moreover,we not thatalthoughRespondent excepts to those findings,ithas not offered anyexplanation for the text and timing of the notice which is inconsistent withthe Administrative Law Judge's conclusions.4N.LR.B. v Gissel Packing Co., supra; Kemton Trucking Company, inc..205 NLRB No. 174.While Chairman Miller agrees that a bargaining order is appropriateherein, he would,for the reasons stated in his separate concurrence inUnited Packing Company of Iowa, Inc,187 NLRB 878. predicate thisremedy solely on the serious 8(a)(1) and (3) violations found herein.207 NLRB No. 67 474DECISIONSOF NATIONALLABOR RELATIONS BOARDRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Motel 6, Inc., LasVegas, Nevada, its officers,agents,successors, andassigns,shall take theaction setforth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge: Based onan original charge filed November 20, 1972, by CulinaryWorkers Local 226, Hotel & Restaurant Employees &Bartenders InternationalUnion, AFL-CIO, hereinafterreferred to as the Union, as amended on December 22,1972, January 2, February 20 and 22, and March 9, 1973,the complaint in Case 31-CA-3459 was issued on March14,1973.Said complaint alleges thatMotel 6, Inc.,hereinafter referred to as the Company or the Respondent,violated Section 8(a)(1), (3), and (5) of the Act. Respondentby its answer denies that it violated the Act in any of therespects set forth.By order issued March 16, 1973, Case 31-RC-2278 wasconsolidatedwithCase 31-CA-3459 for a hearing oncertain of the Union's objections to the election conductedamong Respondent's employees on December 19, 1972.Pursuant to notice a hearing was held in Las Vegas,Nevada, on April 17 and 18, 1973, before me dulydesignatedas the Administrative Law Judge. Appearanceswere entered on behalf of all of the parties and briefs werereceived from them within the time designated therefor.Upon the entire record in this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACTI.BUSINESSOF THE COMPANYMotel 6, Inc., is a Delaware corporation with itsprincipal office located in Santa Barbara, California. It is,and at all times material herein has been, engaged in theoperation of public motels in various States of the UnitedStates including a motel located in Las Vegas, Nevada,which is the operation of the Company involved in thisproceeding.The Company, in the course of its business operations,annually receives gross revenues in excess of $500,000 andannually performs services outside the States of Californiaand Nevadavalued in excessof $50,000.As is admitted by the Company, it is now, and has beenat all timesmaterial herein, an employer engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs is admitted by the Company, the Union is, and hasIAs noted by the Regional Director in his report on the objections to theelection:"The challengedballot is insufficientto affect the results of thebeen at all times material herein,a labor organizationwithin,the meaning of Section2(5) of the Act.Ill.THEUNFAIR LABOR PRACTICESA.Background InformationThe bargaining unit involved in this proceeding is asfollows:All porters, including light maintenance men, laundryworkers,maids and head maids and desk clerksemployed by Respondent at its Las Vegas motel;excluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct.As is admitted by the Company, the above-describedbargaining unit constitutes a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.On October 21, 1972, the organizational efforts on behalfof the Union were instituted with respect to the above-mentioned bargaining unit. It is stipulated that during theperiod between October 23 and 31, 1972, there were 67employees in the above-described bargaining unit and that37 (a majority) of them had signed cards authorizing theUnion to represent them.On November 7, 1972, the Union filed a petition for anelection in the aforesaid Case 31-RC-2278 and, inaccordancewithan agreement for consent electionexecuted by the parties,an electionwas conducted by theBoard on December 19, 1972, in the above-describedappropriate bargaining unit. The tally of ballots "showedthat of approximately 63 eligible voters, 46 cast ballots, ofwhich 16 were for the Petitioner, 29 were against and 1 waschallenged."IB.The IssuesFollowing arethe issuesin Case 3l-CA-3459:(a)Whether or not Melvin Ray is a supervisor ofRespondent within themeaning ofthe Act.(b)Whether or not Respondent by the conduct ofMelvin Ray and Robert Marsh, its manager andadmitted supervisor, interfered with, restrained, andcoerced employees within themeaning ofSection8(a)(1) of the Act.(c)Whether or not Respondent by posting a noticein the maids' room concerning their employment whichnotice remainedposted approximately the 2 weeksprior to the election constituted a violation of Section8(a)(1) of the Act.(d)Whether or not employee Ronald Cole wasdiscriminatorilydischargedinviolationofSection8(a)(3)and (1) of the Act on November 8, 1972.(e)Whether a bargaining order is warranted.C.Resolution of the Issues1.Ray is a supervisorIt is clear from the record, particularly the testimony ofelection." MOTEL 6, INC.475Marsh, that Ray is a supervisor within the meaning of theAct.Marsh adopted as his testimony the following excerptfrom his pretrial statement which was read into the record:W. KESSEL: Melvin Ray is paid a monthly salary.Works five day [sic] a week. He earns $450.00 permonth. He cannot actually hire or fire. I would not actsolely on Ray's word as to hiring and firing. I wouldinvestigate the matter first before I made my decision.Ray sees that the grass is cut, that the pool is clean,and the driveway is clean. He does minor repair work. Idid not hire Ray. He was sent to us from California. Hewas on a monthly basis at that time.He directs the work of the other maintenance men.Ray had authority to grant time off for personalbusiness or illness.On or about August 14th or 15th, Ray asked me ifHelena could be rehired. I rehired her. Ray asked me torehireWanda Taylor. She was rehired.Ray's wife works in the laundry on an hourly basis.Iwould consider Melvin Ray to be a supervisor overmaintenance and laundry. I rely on him to keep meinformed as to help and supplies he needs.-Ray is over the laundry room. He sends boys to pickup the laundry. This is heavy work. He directs the workof the boys who handle the laundry bags.Ray is over about three boys and about five girls inthe laundry. He makes sure the girls have supplies andthe equipment is working properly.He has authority to have maids or other girls work inthe laundry.It is noted that, although Respondent in its answer deniesthat Ray is a supervisor, it did not offer any argument insupport of said denial in its brief.2.The organizational activityOn October 21, Jon Wilk, a business representative ofthe,Union,, approached employees Cole and HelenaLagana and asked them if they were interested in unionrepresentation to which they responded in the affirmative.(Cole picked up soiled linen and distributed clean linen,while Lagana worked in the laundry room. Both workedunder the supervision of Ray.)-On the evening of the sameday Cole and Lagana met with Wilk and another unionbusiness representative at which time they were givenunion authorization cards to distribute among fellowemployees. -Within the next 2 or 3 days Cole and Laganasolicited signed authorization cards and it appears thatCole obtained signed cards from some seven to nineemployees.On October 23 or 24, Wilk called Marsh,identified himself, and requested a meeting with manage-ment to negotiate a contract. Marsh inquired whether ornotWilk had "gotten all his cards signed" and Wilk toldhim that he had. Marsh then told Wilk that he would haveto contact his home office and to call back the next day.When Wilk called Marsh the following day, Marsh toldhim that he had contacted the home office, that "theyrefused to meet" with the union representatives, and "that2L. II, p 22 of the transcript is corrected as follows: "28th" issubstituted for "21 th." It is clear from the context that the mistake in thetheywould wait until they had heard from the NationalLaborRelations Board."-3.Conduct of Marsh on October 28 andNovember 5, 1972Cole testified to a conversation that he had with Marshon October 28. Cole's testimony as to the conversation,which is uncontradicted and is credited, ' is as follows:A.Yes; it happened in the afternoon while I was atwork, around, I think it was-on October the 28th,2 wasthe date.Iwas doing my job; I was out collecting linen and heapproached me in the hall-Bob Marsh did.Q.What did he say, if anything?A.He said-he asked me if I was representing theunion and I told him I didn't know what he was talkingabout.Q. (Mr. Kessel) Please continue.A.And he told me that a couple of maids hadbrought cards that I had been passing out down to himand I said, you know, I asked him if he was accusingme of lying and he said, no, he wasn't doing that, buthe told me he don't want me passing out any moreunion cards. And if I wanted to work a union house, Imight as well go work somewhere else.Both Lagana and Cole testified to a conversation she hadwith Marsh later in the day of October 28, 1972. Accordingto their uncontradicted, and credited testimony,Marshasked Lagana in Cole's presence if she had gotten all of hercards passed out and then he turned to Cole and statedthat he knew he had been passing out cards.On November 5, Wilk arranged with Cole to meet himduring the latter's lunchbreak in Lagana's camper whichshe used for transportation and which was parked in themotel parking lot. While they were talking, Marsh enteredthe camper, stated to Wilk that he was not "playing by therules"by conducting business in a camper on, motelproperty, and told Cole to go back to work. According toCole's testimony, he was still on his lunchbreak. The abovesummarized testimony of the episode on November 5 isbased on the credited testimony of the three witnesses tothe incident.4.Cole's terminationCole's employment was terminated about mid-day onNovember 8. General Counsel contends that he wasdiscriminatorily discharged. Respondent contends that hevoluntarily quit his employment.On November 7, according to Cole's uncontradicted andcredited testimony, he had a quarrel with one of the maids,apparently over what he considered her dilatoriness inturning over to him the dirty linen from one of the rooms.The following day he was confronted by her husband (whowas not an employee of the motel) and was accused by himof threatening his wife. It appears that there was very little,numeral was a typographical error. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDifany, physical contact but that the verbal exchange wasquite fiery. Cole went to the laundry room and told Ray'swife what had happened and she called Marsh. Followingis Cole's testimony as to what then occurred:Then Bob Marsh came walking in and I showed himwhat the man had done to my shirt and how he hadbruised up my neck a little bit and he said, "well, whereis it;who is it?"It was outside, so I took him outside where they wereat andIsaid,Itold Bob Marsh exactly what hadhappened and the people that were standing there toldBob thatIwas imaginingthe whole thing and told himthat nothing like that had ever happened.I told Bob that they were lying and he said, "well,what can I say? There are three people heretelling methis andIguessIwill just have to believe them."So, I mean, there was nothing I could say. And hethen told me, he said, "so, you go on home and cancome back in a couple of weeks, cause we don't needyou around here."And I knew-I said to him, "I am the only one cando my job. There won't be anybody else to take myplace."He said, "Oh, it's slow-it's slowing down and wedon't need you."And this was totally unexpected to me. I didn't haveany money together or anything and I was thinkingabout my moneyand Ineeded the bread, so I just-Isaid to him, "well, what about my money?"And he said, right away, he said, "okay, if you aredemandingyour money that means you have terminat-ed yourself; that means you are quitting."I said, "No, wait a minute, I am not quitting; I amnot terminating myself. I just want my money."And he said, "No, right here I have witnesses whoare witnessesto the fact that you just said that youwanted to quite, [sic] that you terminated yourself. Hesaid,"so, if you want your money, you come on downto the office and I will fill out your termination slip."Since I needed the money,Iwas willingto fill out theslip.Not because I quite, [sic] but I just needed themoney. So, he filled out my termination slip; gave it tome; then whileIwas in hisoffice he just started talkingto me about how I shouldn't lie to my next employer.I told him I didn't know what he was talking aboutand he told me, he said, "you know, you shouldn't lie toyour next employer, because he is going to come in tome and inquireto me about how you need money and Iam your friend and I lent you money and then you turnaround and stab me in the back."I said,"I don't know what you are talking about."And he goes, "well, the maids brought in the cardsand said that you were the one representing the unionand handing out the cards."I said,"I don't know what you are talking about."And that was it. He didn't want to talk any more andI left.Marsh's testimony as to what occurredisas follows:When I got to the laundry roomon the eastside-the south side of the laundry room, Mr. Cole,Mrs. Georgette Dunlap, Mrs. Muriel Shultz and Mrs.Shultz's husband was standing out there and Mrs. Ray.They told me there had been some trouble and Ididn't see no trouble.The only thing that I talked toRon and he was showing me his shirt, something abouthis shirt and I told him that I couldn't do anythingabout that and we talked a little bit.IaskedMr. Cole to-businesshad droppeda littlebit,we had dropped approximately 20 percent inoccupancy-that I would prefer, I request him to take afew days off to cool off and he demanded his payimmediately.He didn't want no part time work and I asked him tocome down to the office and he said, "I don't want totalk to you." He pushed me aside. He said, "I am goingto talk to your mouthpiece."He referred to Mr. Wright. He said-I don'tunderstand what he was saying-he said, "would youexplain to me what he meant?"JUDGE: I don't quite understand who is saying this?Who is saying this?THE WITNESS: Mr. Cole told Mr. Wright that hedidn't understand what I was talking about and hewished for him to explain to him what had happenedand he said if you demand you [sic] money now youare terminating yourself and there was no way wecould give him his money if he comes down and fillsout a slip for the money, which he did.He isgned [sic] it and I got his money for him.It is noted that with respect to the above-quoted testimonyofMarsh that there is no explanation in the record as towho Mr. Wright is. It is further noted that according to thecredited testimony of Marsh the pay period ran fromNovember I to 15 and the payment for that period wouldhave normally been made on November 20. The so-calledtermination slip which Cole signed recited as the reason forthe personnel action that he was "laid off" for "lack ofwork" and further recited as an explanation: "RefusedPart time Employment due to lack of Business demandedPay in full." It is noted that the record fails to support theassertion in Marsh's testimony that there was a 20-percentdrop in occupancy or the statement in the termination slipthat therewas adrop inbusiness.On the contrary itappears that there was no change in the normal fluctuationin the rate of occupancy.While there is considerable variation between thetestimony of Marsh and Cole with respect to the latter'stermination, there is a direct contradiction with respect tothe period of time which Marsh told Cole to "take off."Marsh stated that he told him to take a few days offwhereas Cole testified that he told him to take a "couple ofweeks."AlthoughMarsh's testimony on this point iscorroborated by the daughter of the man with whom hehad had the quarrel, nevertheless Cole was the moreconvincing witness and all of his above-quoted testimonyrelating to his termination is credited. While Cole does notmention it in his testimony, Marsh testified that Colerefused to work "part time." This is inconsistent withCole's credited testimony that he stated that he was notquitting and, therefore, is not credited. MOTEL 6, INC.4775.Ray's conduct on November 9Lagana who had been off work on November 7 and 8returned to work on November 9. On that day she had aconversation with Ray. Her credited testimony as to whatRay stated to her is as follows:A.ThatMr. Cole was no longer with us due tounion activities and that if I wanted to keep my job nottohave anything to do with the union activitiesbetween 8 and 4 in the afternoon.It is noted that Ray in testifying with respect to theincident corroborated her testimony as to the ban on hertalking about the Union to the employees until after workhours and failed to deny her testimony of his statement asto the reason for Cole's termination.6.The notice posted in the maids' roomFor a period of approximately 2 weeks immediately priorto the election a notice remained posted in the maids' roomwhich, among other things, indicated that the number ofmaids would be reduced and the hours of the remainingmaids would be, increased. It further appears from thetiming of the notice that the maids reasonably construedthe notice as indicating that the changes would be effectedbecause of the advent of the Union. Frank Sherer, areasupervisor for the Respondent, testified that he talked toemployees on three occasions between October 20 andDecember 15 to assure them that regardless of the outcomeof the election no one would be fired. Lena Jones, a headmaid, testified that she accompanied Sherer and verifiedhis testimony. However, Jones further credibly testified asfollows:A.Well, I am very well acquainted with all themaids there. They came to me and talked to me and Iassured all of them that nobody would be fired andthey were very well satisfied. They didn't talk too muchabout it.It is found that the talks by Sherer did not dissipate theeffect of the aforesaid notice in view of the fact that thenotice remained posted and that Jones apparently found itnecessary to assure the maids that they would not be fired.Her testimony that "they were very well satisfied" with herassurances is not credited.It is noted that the notice was removed after the electionand that the changes set forth therein were not put intoeffect.There is no explanation in the record why thechanges were not put into effect which adds support to theconclusion that the notice was posted to discourageadherence to the Union and was not predicated oneconomic considerations.CONCLUDING FINDINGSIn appraising the incidents set forth hereinabove, I haveconsidered them in context with each other and the totalrecord, since it appears that they are interrelated in theirimpact on employees and are relevant to determining themotive for Respondent's conduct in the termination ofCole. Also, I have taken into consideration that Cole andLagana, particularly the former, were the leaders amongthe employees in the Union's organizational drive, that theRespondent was aware of that fact, and that, except for theabove-mentioned notice posted in the maids' room, all ofthe above-outlined conduct of Respondent alleged to beunlawfulwas directed against Cole and Lagana. Inaddition,it isnoted that the aforesaid conduct commencedshortly after the Union made its demand for recognitionand bargaining.Based on the above considerations, it is found that, in hisconversation with Cole on October 28, Marsh unlawfullyinterrogated him, unlawfully banned him from solicitingauthorization cards, and unlawfully suggested that if hewanted to work for a union house he might as well worksomewhere else. Each of these three acts constitutedinterference, restraint, and coercion within the meaning ofSection 8(a)(1) of the Act.3It is also found that later in the day on October 28Respondent unlawfully interrogated Lagana by asking herif she had gotten all of her cards passed out. In addition,Respondent unlawfully created the impression of surveil-lance of protected activities by Marsh's above question andby his contemporaneous statement to Cole that he (Marsh)knew that Cole had been passing out cards. Thus, theabove-described conduct constituted interference, re-straint, and coercion within the meaning of Section 8(a)(1)of the Act.With respect to the incident on November 5, whenMarsh interrupted the conversation between Cole andWilk in Lagana's camper, the General Counsel contendsthat by telling Cole to go back to work (although it wasduring his lunchbreak) Marsh violated Section 8(a)(1) ofthe Act. However, the sole thrust of Marsh's interference inthe conversation was directed at Wilk for engaging inorganizational activity on the Company's property, and,there being no showing of the need for it, it is concludedthatMarsh's action was not in violation of Section 8(a)(1)of the Act.S.E.Nichols of Ohio, inc.,200 NLRB No. 161.However, this incident serves to buttress the finding thatRespondent had knowledge of Cole's leadership in theactivity on behalf of the Union.With respect to the termination of Cole's employment, itdoes not appear to be appropriate to conclude that Cole"voluntarily quit" as contended by Respondent. It isevident thatMarsh bore considerable animosity towardCole because of Cole's activity in soliciting authorizationcards and his "lying" to him (Marsh) when asked aboutsuch activities. There does not appear to be any basis forfinding a reasonable need for Marsh to tell Cole to take acouple of weeks off. Marsh advanced as the reason for hisdoing so that it would give Cole an opportunity to "cooloff" and that business had dropped 20 percent. Cole'sargument was with a man who was not an employee andthe record fails to disclose a satisfactory explanation whyMarsh deemed it necessary that Cole lose employment,even for, a few days, to cool off. While Marsh testified thathe told Cole to take a few days off because business had3 It is well established that interrogation of an employee as to his unionof working hours. Further, it is a violation of Sec. 8(a)(1) of the Act toactivity,without certain safeguards absent herein, is unlawful, as is a bansuggest to an employee that if he wants to work in a union house that heagainst employees engaging in the solicitation of authorization cards outsidework somewhere elseRamar Dress Corp.,175 NLRB 320,327. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDdropped approximately 20 percent, it is evident that thisjustification is not supported by the record. Rather, itappears thatMarsh seized upon the situation as anopportunity to remove a strong proponent of the Unionfrom the motel for a period of a couple of weeks, and alsoin reprisal for Cole's activity on behalf of the Union. It isfurther concluded from Cole's credited testimony thatwhen he (Cole) insisted on being paid Marsh seized uponthisrequestas a meansof inducinghim to sign atermination slip. At the most, it could be argued that by sosigning Cole technically indicated that he wasterminatinghis employment. However, it was apparent to Marsh thatCole was not voluntarily quitting but merelysigning theslip in order to obtain the money, for Cole stated to himthat he was not quitting. While Respondent might verywell argue that Cole could have withdrawn his request forthe money and not signed the slip, equally it can be arguedthat Respondent could have refused to give him his moneyin view of Cole's statement that he was not quitting. Ineffect,Respondent offered Cole the alternative of eitheraccepting a 2-week suspension without getting his pay (fortheperiod he worked)untilthe regular payday onNovember 20, or signinga terminationnoticeandobtaining the pay due him immediately. It appears that thereasons forhis termination, "refused part time employ-ment" and "lack ofbusiness,"were not supported by therecord and were pretexts supplied by Respondent to afforda nondiscriminatory basis for Cole's termination. Conse-quently, it is concluded that Cole's termination constitutedan unlawful discharge within the meaning of Section8(a)(3) of the Act .4 This conclusion is buttressed by thestatement Ray made to Lagana on November 9 that Colewas discharged because of his union activity. It isconcluded also that Ray's saidstatementtoLaganaconstituted a threat to discharge employees who engage inunion activity in violation of Section 8(a)(1) of the Act.Furthermore, Ray violated Section 8(a)(1) of the Act bythreatening Lagana with discharge if she engagedin unionactivity"between 8 and 4 in the afternoon." Thisconstitutedan unlawfulprohibition of solicitation onbehalf of the Union in violation of Section 8(a)(1) of theAct.It having been found that, in effect, the notice posted inthemaids' room for the 2 weeks prior to the electionconstituted threat of economic reprisal in the event theUnion was successful in organizational campaign, itfollows that the posting of said notice was violative ofSection 8(a)(1) of the Act.D.The Refusal To BargainAs stated hereinabove, the Respondent was requested tobargain with the Union on or about October 23 or 24 and,as found hereinabove, Respondent thereafter engaged in anumber of violations of the Act including the unlawfuldischargeofCole.Furthermore, it is found that asubstantial portion of the work force were maids and thatthey were threatened that their number would be reducedand their hours lengthened in the event the Union shouldbe successful in its organizational efforts. In the circum-stances, it appears that the majority which the Unionenjoyed in the period between October 23 and 31 wasdissipated by the unfair labor practices of the Respondent.Based on the principles set forth inN.L.R.B. v. GisselPacking Co.,395 U.S. 575 (1969), andTower Enterprises,Inc., d/b/a Tower Records,182 NLRB 382, 385, it appearsappropriate to find that Respondent violated Section8(a)(5) and (1) of the Act and that a bargaining order iswarranted.IV.THE OBJECTIONS TO THE ELECTIONThe three incidents which fall within the period ofNovember 7 (when the petition was filed) to the date of theelection (December 19, 1972) which apply to the objectionsto the election are the discriminatory discharge of Cole onNovember 8, the unfair labor practices committed by Rayon November 9, and the unlawful posting of the notice inthe maids' room during the 2 weeks preceding the election.Itappears that these incidents support a finding that thePetitioner has filed meritorious objections to the election.In view of the above finding that a bargaining order iswarranted, it will be provided in the recommended Orderthat the election in Case 31-RC-2278 be set aside and thepetition therein be withdrawn.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent set forth insection III, above, occurring in connection with itsoperations set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.VI. THE REMEDYItwill be recommended that the Respondent be orderedto cease and desist from engaging in the unfair laborpractices found herein and take certain affirmative action,as provided in the recommended Order below, designed toeffectuate the policies of the Act.As stated hereinabove, an order is warranted hereinrequiringRespondent to bargain with the Union as theexclusive representative of the appropriate bargaining unitdescribed hereinabove. Therefore, it will be recommendedthatRespondent bargain with said Union with respect tothe aforesaid bargaining unit upon the Union's request.It havingbeen found that Ronald Cole was discriminator-ilydischarged, it will be recommended that Respondentbe ordered to offer him immediate and full reinstatementto his former job or, if his job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges. It will be furtherrecommended that Respondent be ordered to reimbursehim for any loss of pay he may have suffered as a result ofhis discriminatory discharge in the manner set forth in F.+Although no case has been found with sufficiently similar facts tosomewhat analogous situation inRoss Porta-Plant, Inc.,166 NLRB 494,afford a precedent for this conclusion,a similar conclusion is reached in a516. MOTEL 6, INC.W. Woolworth Company,90 NLRB 289, 291-293, togetherwith 6-percent interest thereon in accordance withIsisPlumbing & Heating Co.,13S NLRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act byunlawful interrogation, by unlawfully banning employees'solicitation of authorization cards during nonworking time,by unlawfully suggesting to an employee that he workelsewhere if he wants to work for a union house, byunlawfully creating the impression of surveillance ofemployees' protected activity, by threatening economicreprisal for union activity, and by threatening economicreprisals should the Union be successful in its organiza-tional efforts.4.Respondent violated Section 8(a)(3) and (1) of theAct by the termination of Ronald Cole.5.Respondent violated Section 8(a)(5) and (1) of theAct by refusing to bargain with the Union upon its requestas the exclusive representative of the following appropriatebargaining unit:All porters, including light maintenance men, laundryworkers,maids and head maids and desk clerksemployed by Respondent at its Las Vegas motel;excluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct.Upon the foregoing findings of fact, conclusions of lawand upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERSRespondent, Motel 6, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating employees with respect totheir union activities.(b) Banning the solicitation of union authorization cardsduring nonworking time.(c) Suggesting to employees that they work elsewhere ifthey want to work for a union house.(d)Unlawfully creating the impression of surveillance ofemployees' protected activities.(e)Threatening employees with economic reprisals forunion activity.(f)Threatening employees with economic reprisalsshould Culinary Workers Local 226, Hotel & RestaurantEmployees & Bartenders International, AFL-CIO, or anyother labor organization, be successful in its organizationalefforts.(g)Discouraging membership in the aforesaid Union, orany other labor organization, by discriminating against its479employees in regard to hire or tenure of employment orany other term or condition of employment.(h)Refusing to bargain with the aforesaid Union uponits request as the exclusive representative of the followingappropriate bargaining unit:All porters, including light maintenance men, laundryworkers,maids and head maids and desk clerksemployed by Respondent at its Las Vegas motel;excluding all office clerical employees, professionalemployees, guards and supervisors as defined in theAct.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under Section 7of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer to Ronald Cole immediate and full reinstate-ment to his former job or, if his job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b)Make Cole whole for any loss of pay suffered by himby reason of his discriminatory discharge in the manner setforth in the section hereinabove entitled "The Remedy."(c)Upon request, bargain collectively with the aforesaidUnion as the exclusive representative of the employees inthe above-described appropriate unit and embody in asigned agreement any understanding reached.(d)Upon request, make available to the Board or itsagents, for examination and copying, all payroll and otherrecords containing information concerning its backpayobligation under this recommended Order.(e) Post at its motel in Las Vegas, Nevada, copies of theattached noticemarked "Appendix.116 Copies of saidnotice on forms to be furnished by the Regional DirectorforRegion 31, shall, after being duly signed by anauthorized representative of Respondent, be posted byRespondent immediately upon receipt thereof and main-tainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election in Case31-RC-2278, conducted on December 19, 1972, be setaside and the petition therein be withdrawn.5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board " DECISIONSOF NATIONAL480APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully interrogate employees withrespect to their union activities.WE WILL NOT ban the solicitation of union authori-zation cards during nonworking time.WE WILL NOT suggest to employees that they workelsewhere if they want to work for a union house.WE WILL NOT unlawfully create the impression ofsurveillance of employees' protected activities.WE WILL NOT threaten employees with economicreprisals for union activity.WE WILL NOT threaten employees with economicreprisalsshould Culinary Workers Local 226, Hotel &RestaurantEmployees&Bartenders International,AFL-CIO, or any other labor organization, be success-ful in its organizational efforts.WE WILL NOT discourage membership in the afore-saidUnion, or any other labor organization, bydiscriminating against our employees in regard to hireor tenure of employment or any other term orcondition of employment.WE WILL NOT refuse to bargain with the aforesaidUnion,upon its request,as the exclusive representativeof the following appropriate bargaining unit:All porters, including light maintenance men,laundry workers, maids and head maids and deskclerks employed at our Las Vegas motel; exclud-ing all office clerical employees, professionalLABOR RELATIONS BOARDemployees,guards and supervisors as defined inthe At.WE WILII. NOT in any other manner interfere with,restrain,ori coerce employees in the exercise of rightsunder Section 7 of the Act.WE WILL offer to Ronald Cole immediate and fullreinstatement to his former job or,if his job no longerexists,to a, substantially equivalent position,withoutprejudice to his seniority or other rights and privileges.WE WILL make Cole whole for any loss of paysufferedby him by reason of his discriminatorydischarge.WE WILL,upon request,bargain collectively with theaforesaid Union as the exclusive representative of theemployees in the above-described appropriate unit andembody in a signed agreement any understandingreached.DatedByMOTEL 6, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by ny other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to theBoard's Office, Federal Building, Room12100, 11000 Wilshire Boulevard, Los Angeles, California90024, Telephone 213-824-7357.